 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDBen Franklin Division ofCityProducts Corporationand International Union,United Automobile, Aero-space and Agricultural ImplementWorkers ofAmerica-UAW. Case 21-CA-14412June 28, 1976DECISION AND ORDER'By MEMBERSFANNING, PENELLO, AND WALTHERUpon a charge filed on February 23, 1976, by In-ternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America-UAW, herein called the Union, and duly served onBen Franklin Division of City Products Corporation,herein called the Respondent, the General Counselof the National Labor Relations Board, by the Re-gionalDirector for Region 21, issued a complaintand notice of hearing on February 27, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 4, 1976,following a Board election in Case 21-RC-14270, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about February 16, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative and to fur-nish relevant and necessary bargaining information,although the Union has requested and is requesting itto do so. On March 2, 1976, Respondent filed its'On July 15, 1976, counsel for the GeneralCounsel filed with the Boarda Motion for Reconsideration contending that the Board had inadvertentlyfailed(I) to make findings of fact or conclusions of law as to allegations ofthe complaint concerning Respondent's refusal tosupply certainrelevantand necessary bargaining information requestedby the Union and (2) tospecify in itsOrder thatsuch conduct was violative of Section 8(a)(1) and(5) of the Act.The Boardgranted theGeneral Counsel'sMotion for Reconsiderationand amended its Decisionand Orderas it appears hereiniOfficial notice is taken ofthe recordin the representation proceeding,Case 21-RC-14270, asthe term "record"isdefined in Secs102 68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F.2d 683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d 26(C.A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va., 1967),Follett Corp.,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA,as amendedanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On April 12, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 21, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent, in substance,(1) denies the validity of the certification based on itselection objections, (2) contends that the refusal ofthe Regional Director to consider or hold a hearingon a late-filed objection was a denial of due process,and (3) requests a hearing on its objections, includingthe late-filed objection.Counsel for the GeneralCounsel argues in her Motion for Summary Judg-ment that Respondent seeks to relitigate issues previ-ously considered in the representation case and thatthere are no factual issues warranting a hearing. Weagree.Review of the record, including that of the repre-sentation proceedings in Case 21-RC-14270, showsthat, upon a Stipulation for Certification Upon Con-sent Election, an election was held on October 2,1975, which the Union won, 24 to 19, with no chal-lenged ballots. On October 3, 1975, Respondent filedtimely objections alleging, in substance, threats bythe Union and its employee supporters to the effectthat employees not voting for the Union would beterminated and that Cuban employees would be dis-charged if the Union lost. Respondent filed a motionfor a hearing on October 23, 1975, contending thatsubpenas were required to fully uncover the cam-paign of threats because the threats had made certainemployees reluctant to give testimony. By telegramof October 24, 1975, Respondent stated that an em-ployee affidavit had disclosed supervisory threatsand requested that this allegation be considered asconstituting part of Respondent's original objections.On November 5, 1975, the request was denied by theRegional Director as untimely.After an investigation, the Regional Director is-sued his Report on Objections on November 25,225 NLRB No. 42 BEN FRANKLIN DIV. OF CITY PRODUCTS CORP.2451975, in which he denied the hearing request as un-necessary. He found that only four employees hadbeen threatened, the threats were not made by unionagents, the alleged supervisory threat was made toonly one employee,2 and, even if the threats had beenmore pervasive, Respondent had assured employees1week before the election that no employee wouldbe fired even if the Union won. Under all these cir-cumstances, the Regional Director concluded thatthe alleged threats of discharge made by fellow em-ployees did not preclude a fair election and accord-ingly he recommended that the objections be over-ruledand the Union be certified. Thereafter,Respondent filed timely objections to the report, reit-erating its objections and seeking a hearing or a sec-ond election. Respondent contended that the failureto grant a hearing was a denial of due process andthat the refusal to consider Respondent's supervisorythreat allegation was an abuse of discretion. On Feb-ruary 4, 1976, the Board issued its Decision and Cer-tification of Representative in which it specificallyfound that Respondent's exceptions raised no mate-rial or substantial issues of fact or law warrantingreversal of the Regional Director's findings and rec-ommendations or requiring a hearing. With regard toRespondent's late-filed objection, the Board notedthat the supervisory threat had been disclosed duringtheRegionalDirector's investigation but that, inlight of theassuranceof employment security madeby Respondent, employees could not reasonablyhave relied on any earlier made assertions to the con-trary by Respondent's supervisor. Accordingly, theBoard adopted the findings and recommendations ofthe Regional Director and certified the Union.Respondent requests a hearing on its objections inthis proceeding.We deny this request. It is well es-tablished that a party is not entitled to a hearing onobjections absent a showing of substantial and mate-rial issues.'Here the Board specifically found thatRespondent had failed to make such a showing. Fur-ther, the Board has held, with judicial approval, thatevidentiary hearings are not required in unfair laborpractice cases and summary judgment is appropriate,where, as here, there are no substantial or materialfacts to be determined." It thus appears that Respon-dent is attempting to relitigate herein issues raisedand resolved in the underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging2This threat was the subject of Respondent's late-filed objection3National Beryllia Corporation,222 NLRB 1289 (1976), and cases citedtherein4Handy Hardware Wholesale,Inc, 222 NLRB 373 (1976), and cases citedthereina violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.6We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a corporation engaged in the sale ofmerchandise at wholesale to franchised varietystores, with a facility located at 3030 South AtlanticBoulevard, Vernon, California. In the course andconduct of its business operations, Respondent an-nually purchases and receives goods valued in excessof $50,000 directly from suppliers located outside theStateof California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aero-space and Agricultural Implement Workers of Amer-ica-UAW, is a labor organization within the mean-ing of Section 2(5) of the Act.5SeePittsburgh Plate Glass Co v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs102 67(1) and 102 69(c)6In its answer,Respondent denied the allegations of the complaint withrespect to the Union's request for bargaining and information andRespondent's refusal thereto Attached to the Motion for Summary Judg-ment are a letter fromthe Union dated February 10, 1975,requesting nego-tiations and information and a letter of refusal from Respondent datedFebruary 16, 1976 As Respondent offers nothing to controvert this evi-dence,we deem the complaint allegations concerning the request and refus-al to bargain to be admitted to be true and so findThrift Drug,a Division ofJ C Penney Company, Inc,215 NLRB 259 (1974), and cases cited therein 246DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All warehouse employees including order fil-lers, stockmen and stockhelpers, lift operators,receiving and shipping department employees,packers, journal clerk, service inspector andcombination order filler/order preparation em-ployee; excluding computer operator, truckdriv-ers,office clerical employees and supervisorsand guards as defined in the Act.2.The certificationOn October 2, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 4, 1976, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalAccordingly,we find that the Respondent has,since February 16, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit and to furnish relevant and necessarybargaining information, and that, by such refusal,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.Commencing on or about February 10, 1976, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit and to furnishitwith relevant and necessary bargaining informa-tion concerning the employees in the above-de-scribed unit, including, but not limited to, the names,classifications,wage rates, length of employment,and fringe benefits of said employees. Commencingon or about February 16, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unitand to furnish relevent and necessary bargaining in-formation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement,and furnish relevant and necessary bargaining infor-mation concerning the employees in the appropriateunit, including, but not limited to, the names, classifi-cations, wage rates, length of employment, and fringebenefits of said employees.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Ben Franklin Division of City Products Corpo-ration is anemployer engagedin commerce withinthe meaning of Section2(6) and (7) of the Act.2. InternationalUnion, United Automobile, Aero-space and Agricultural Implement Workers of Amer- BEN FRANKLIN DIV. OF CITY PRODUCTS CORP.247ica-UAW, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All warehouse employees including order fillers,stockmen and stockhelpers, lift operators, receivingand shipping department employees, packers, journalclerk, service inspector and combination order filler/order preparation employee; excluding computer op-erator, truckdrivers, office clerical employees and su-pervisors and guards as defined in the Act, constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4.Since February 4, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 16, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and to furnishrelevantand necessary bargaining informationconcerning said employees, including, but not limit-ed to, the names, classifications, wage rates, length ofemployment, and fringe benefits of employees. Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.5.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce with the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Ben Franklin Division of City Products Corporation,Vernon, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union,United Automobile, Aerospace and Agricultural Im-plement Workers of America-UAW, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All warehouse employees including order fil-lers, stockmen and stockhelpers, lift operators,receiving and shipping department employees,packers, journal clerk, service inspector andcombination order filler/order preparation em-ployee; excluding computer operator, truckdriv-ers,office clerical employees and supervisorsand guards as defined in the Act.(b)Refusing to furnish relevant and necessarybargaining information concerning the employees inthe above-described unit, including, but not limitedto, the names, classifications, wage rates, length ofemployment, and fringe benefits of said employees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement, and upon request furnish relevantand necessary bargaining information concerning theemployees in the aforesaid appropriate unit, includ-ing,but not limited to, the names, classifications,wage rates, length of employment, and fringe bene-fits of said employees.(b) Post at its Vernon, California, facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 21, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Tin the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Ameri-ca-UAW, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT refuse to furnish the above-named Union with relevant and necessary bar-gaining information concerning employees inthe bargaining unit described below, including,but not limited to, the names, classifications,wage rates, length of employment, and fringebenefits of such employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement, and upon request furnish the Unionwith relevant and necessary bargaining informa-tion concerning the employees in the bargainingunit described below, including, but not limitedto, the names, classifications, wage rates, lengthof employment, and fringe benefits of such em-ployees. The bargaining unit is:All warehouse employees including orderfillers, stockmen and stockhelpers, lift opera-tors, receiving and shipping department em-ployees, packers, journal clerk, service inspe"-torandcombinationorderfiller/orderpreparation employee; excluding computeroperator, truckdrivers, office clerical employ-ees and supervisors and guards as defined inthe ActBEN FRANKLINDIVISION OF CITY PRODUCTSCORPORATION